741 N.W.2d 348 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward Franklin HULBERT, Defendant-Appellant.
Docket No. 134834. COA No. 276435.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the June 1, 2007 order of the Court of Appeals is considered. We DIRECT the Livingston County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall address the issues: (1) whether the trial court ever revoked the original probation sentence; (2) whether the sentence imposed was a continuation, modification or expansion of the original probation sentence, see MCL 771.4 and MCR 6.445(G); and (3) if probation was never revoked, whether a continuation of a probation sentence, which was never appealed, is a departure sentence requiring the articulation of substantial and compelling reasons on the record pursuant to People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). See People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005).
The application for leave to appeal remains pending.